       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 1 of 36




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF NEW YORK

                                             )
Danielle Wellington, Individually and on Behalf
of All Others Similarly Situated,            )
                                             ) Case No:   5:20-CV-1367 (DNH/ML)
                                             )
                                             )
                   Plaintiff,                )
                                             )
      v.                                     )
                                             )
                                             )
                                             )
Empower Federal Credit Union, DOES 1 Through )
5,                                           )
                                             )
                                             )
                                             )
                Defendants.                  )
________________________________________
         Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 2 of 36




                                             TABLE OF CONTENTS


NATURE OF THE ACTION ....................................................................................2
PARTIES....................................................................................................................4
JURISDICTION AND VENUE ................................................................................5
BACKGROUND .......................................................................................................5
A.       Defendant Empower ........................................................................................5

B.       Plaintiff ............................................................................................................8

C.       Regulation E ....................................................................................................9
D.       Empower’s Regulation E Practices ...............................................................19

FACTUAL ALLEGATIONS AGAINST DEFENDANT.......................................21
CLASS ACTION ALLEGATIONS ........................................................................23
FIRST CAUSE OF ACTION ..................................................................................28
SECOND CAUSE OF ACTION .............................................................................31
PRAYER FOR RELIEF ..........................................................................................32
DEMAND FOR JURY TRIAL ...............................................................................33




                                                               i
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 3 of 36




       Plaintiff Danielle Wellington (“Plaintiff”) brings this lawsuit against Empower Federal

Credit Union (“Empower” or “Defendant”) on the basis that Empower has violated and

continues to violate Federal Reserve Regulation E, 12 C.F.R. § 1005.1, et seq. (“Reg E” or

“Regulation E”), which requires financial institutions to provide complete, accurate, clear, and

easily understandable disclosures of their overdraft services and obtain affirmative customer

consent before the financial institution can lawfully charge overdraft fees on non-recurring debit

transactions and ATM withdrawals. Specifically, Empower intentionally provides its members

with an opt-in disclosure which purports to inform what they “Need[s] to Know about Overdraft

and Overdraft Fees,” but that document provides ambiguous and inaccurate language to describe

under what circumstances a customer is subject to an overdraft fee. Accordingly, as Empower

has adopted a noncompliant opt-in disclosure agreement to obtain consent under Regulation E, it

may not assess overdraft fees to its customers on Regulation E transactions. Despite this,

Empower routinely assesses overdraft fees on non-recurring debit transactions and ATM

withdrawals.

       Regulation E itself provides a cause of action for failing to abide by its disclosure

requirements. That violation is also actionable as a standalone cause of action under New York’s

Gen. Bus. L. § 349 (“NY GBL § 349”). Plaintiff thus seeks restitution of improperly charged

overdraft fees within the statute of limitations period and a public injunction to enjoin Defendant

from harming the general public by continuing to obtain new customers’ “consent” to assess

overdraft fees on Regulation E transactions by using an opt-in Empower agreement in violation

of Regulation E. Plaintiff also seeks an injunction to prevent Empower from assessing any

further overdraft fees on Regulation E transactions until it obtains the consent of customers using

an opt-in disclosure agreement that conforms with Regulation E.



                                                 1
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 4 of 36




                                  NATURE OF THE ACTION

       1.      All allegations herein are based upon information and belief except those

allegations pertaining to Plaintiff or counsel. Allegations pertaining to Plaintiff or counsel are

based upon, inter alia, Plaintiff or counsel’s personal knowledge, as well as Plaintiff or counsel’s

own investigation. Furthermore, each allegation alleged herein either has evidentiary support or

is likely to have evidentiary support, after a reasonable opportunity for additional investigation or

discovery.

       2.      Plaintiff has brought this class and representative action to assert claims in her

own right, and as the class representative of all other persons similarly situated. Regulation E

requires Defendant Empower to obtain informed consent, by way of a written standalone

document that fully and accurately describes in an easily understandable way its overdraft

services, before charging accountholders a fee for covering certain overdraft transactions.

Because of the substantial harm to customers of significant overdraft fees on relatively small

debit card and ATM transactions, financial institutions are required to put all the important

overdraft information in one document that is clear and easily understood. Financial institutions

are not permitted to circumvent this requirement by reference to, or reliance on their account

agreements, disclosures, or marketing materials. Regulation E expressly requires a financial

institution to include all the relevant terms of its overdraft program within the four corners of the

document, creating a separate agreement with accountholders regarding overdraft policies.

       3.      Empower has failed to meet to this requirement by using an opt-in disclosure

agreement that ambiguously and/or inaccurately describes the circumstances of when a paid

transaction qualifies for an overdraft fee. Specifically, on information and belief, Empower



                                                  2
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 5 of 36




defines an overdraft in the opt-in disclosure agreement as when there is not enough money in the

account to pay the transaction, but Empower pays it anyway. But Empower’s automated

decision to assess overdraft fees is not based on whether there is enough money in the actual

account balance to pay the transaction as stated by the opt-in disclosure agreement. Instead, it is

based on an artificially reduced calculation created by Empower’s internal bookkeeping called

the “available balance,” which deducts holds for future transactions. When these future holds are

accounted for, the calculation often results in a negative “available balance” existing only on

paper, even as there is actually money in the account at the time of payment and posting to cover

the transaction without a negative account balance.

       4.      Accordingly, Empower’s opt-in disclosure agreement has not only failed to

clearly disclose to the customer which balance is used to assess an overdraft fee (which is all that

is required for a Reg E violation), it suggests that its overdraft policies apply an accountholder’s

actual balance when determining whether to charge an overdraft fee, when it actually uses a

different, artificially lower balance. Empower’s use of the artificially reduced account balance

instead of the actual account balance to determine whether to assess overdraft fees is material,

resulting in Empower assessing overdraft fees on 10-20% more Reg E transactions than it

otherwise would.

       5.      Plaintiff has been harmed by Defendant’s violation of Reg E. She was opted-in to

the disclosure agreement using the ambiguous, inaccurate and misleading description of

Empower’s overdraft practices, and has been assessed overdraft fees on Reg E transactions that

Empower was not allowed to assess because it used a noncompliant Reg E opt-in disclosure

agreement. This action seeks monetary damages under Reg E, restitution, and injunctive relief

due to, inter alia, Defendant’s policy and practice of using a noncompliant opt-in disclosure



                                                  3
          Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 6 of 36




agreement, unlawfully assessing and unilaterally collecting overdraft fees on Reg E as set forth

herein.

                                             PARTIES

          6.    Plaintiff Danielle Wellington is a resident of New York, and an accountholder

with Empower at all relevant times.

          7.    Based on information and belief, Defendant Empower is and has been a credit

union with its headquarters located in Syracuse, New York, and branches throughout New York

state. Empower’s National Credit Union Administration charter number is 3025.

          8.    Without limitation, defendants DOES 1 through 5, include agents, partners, joint

ventures, subsidiaries, and/or affiliates of Defendant and, upon information and belief, also own

and/or operate Defendant’s branch locations. As used herein, where appropriate, the term

“Defendant” is also inclusive of Defendants DOES 1 through 5.

          9.    Plaintiff is unaware of the true names of Defendants DOES 1 through 5.

Defendants DOES 1 through 5 are thus sued by fictitious names, and the pleadings will be

amended as necessary to obtain relief against Defendants DOES 1 through 5 when the true

names are ascertained, or as permitted by law or the Court.

          10.   There exists, and at all times herein mentioned existed, a unity of interest and

ownership between the named defendants (including DOES) such that any corporate

individuality and separateness between the named defendants has ceased, and that the named

defendants are alter egos in that they effectively operate as a single enterprise, or are mere

instrumentalities of one another.

          11.   At all material times herein, each Defendant was the agent, servant, co-

conspirator, and/or employer of each of the remaining defendants; acted within the purpose,



                                                  4
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 7 of 36




scope, and course of said agency, service, conspiracy, and/or employment and with the express

and/or implied knowledge, permission, and consent of the remaining defendants; and ratified and

approved the acts of the other Defendants. However, each of these allegations are deemed

alternative theories whenever not doing so would result in a contradiction with the other

allegations.

        12.     Whenever reference is made in this Complaint to any act, deed, or conduct of

Defendant, the allegation means that Defendant engaged in the act, deed, or conduct by or

through one or more of its officers, directors, agents, employees, or representatives who was

actively engaged in the management, direction, control, or transaction of Defendant’s ordinary

business and affairs.

        13.     As to the conduct alleged herein, each act was authorized, ratified, or directed by

Defendant’s officers, directors, or managing agents.

                                  JURISDICTION AND VENUE

        14.     This Court has subject matter jurisdiction over this case under 28 U.S.C. § 1331,

15 U.S.C. § 1693m, and 28 U.S.C. § 1367(a).

        15.     Venue is proper in this District because Empower transacts business, Plaintiff and

similarly situated persons entered contracts with Empower, and Empower executed its unlawful

policies and practices, which are the subject of this action, in this District.

                                          BACKGROUND

A.      Defendant Empower

        16.     Defendant is a federal credit union headquartered in Syracuse, NY with

approximately 21 branches and ATM machines throughout New York state. According to its

financial filings, as of December 31, 2019, Defendant has approximately 211,959 credit union



                                                   5
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 8 of 36




members (i.e., customers), 524 full-time employees, and holds $1.9 billion in assets. It reports

that in 2019 alone, it collected $18 million in fee income, of which overdraft fees are a

significant percentage of those fees.

       17.     One of the main services Defendant offers is checking accounts. A checking

account balance can increase or be credited in a variety of ways, including automatic payroll

deposits; electronic deposits; incoming transfers; deposits at a branch; and deposits at ATM

machines. Debits decreasing the amount in a checking account can be made by using a debit

card for purchases of goods and services (point of sale purchases) that can be one-time purchases

or recurring automatic purchases; through withdrawal of money at an ATM; or by electronic

purchases. Additionally, some of the other ways to debit the account include writing checks;

issuing electronic checks; scheduling Automated Clearing House (ACH) transactions (which can

include recurring automatic payments or one-time payments); transferring funds; and other types

of transactions that debit from a checking account.

       18.     In connection with its processing of debit transactions (debit card, ATM, check,

ACH, and other similar transactions), Defendant assesses overdraft fees (a fee for paying an

overdrawn item) and NSF fees (a fee for a declined, unpaid returned item) to accounts when it

claims to have determined that an account has been overdrawn.

       19.     The underlying principle for charging overdraft fees is that when a financial

institution pays a transaction by advancing its own funds instead of the accountholder’s

insufficient funds, it may charge a contracted and/or disclosed fee, provided that charging the

fee is not prohibited by some legal regulation. The fee Defendant charges here constitutes very

expensive credit that harms the poorest customers and creates substantial profit to the financial




                                                 6
        Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 9 of 36




institution. According to a 2014 Consumer Financial Protection Bureau (“CFPB”) study: 1

    •   Overdraft and non-sufficient funds (NSF) fees constitute the majority of the total

        checking account fees that customers incur.

    •   The transactions that lead to overdrafts are often quite small. In the case of debit card

        transactions, the median amount of the transaction that leads to an overdraft fee is $24.

    •   The average overdraft fee for bigger banks is $34 and $31 for smaller banks and credit

        unions.

Accordingly, as highlighted in the CFPB Press Release related to this study:


                  Put in lending terms, if a consumer borrowed $24 for three days and paid the
                  median overdraft of $34, such a loan would carry a 17,000 percent annual
                  percentage rate (APR). (emphasis added) 2


        20.       Overdraft and NSF fees constitute a primary revenue generator for banks and

credit unions. According to one banking industry market research company, Moebs Services,

banks and credit unions in 2018 alone generated an estimated $34.5 billion on overdraft fees. 3

        21.       Defendant’s financial filings and practices reveal that it has followed these trends

to the letter. Defendant charges an overdraft/NSF fee of $35.00 per item, with a purported limit

of five (5) overdraft charges per day. Even if Defendant had been properly charging overdraft

fees, the $35.00 overdraft fee bears no relation to the financial institution’s minute risk of loss or


1
  https://files.consumerfinance.gov/f/201407_cfpb_report_data-point_overdrafts.pdf (last visited
Nov. 2, 2020).
2
  CFPB, CFPB Finds Small Debit Purchases Lead to Expensive Overdraft Charges (7/31/2014)
https://www.consumerfinance.gov/about-us/newsroom/cfpb-finds-small-debit-purchases-lead-to-
expensive-overdraft-charges/ (last visited Nov. 2, 2020).
3
 Moebs Services, Overdraft Revenue Inches Up in 2018 (March 27, 2019),
http://www.moebs.com/Portals/0/pdf/Articles/Overdraft%20Revenue%20Inches%20Up%20in%
202018%200032719-1.pdf?ver=2019-03-27-115625-283 (last visited Nov. 2, 2020).
                                                    7
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 10 of 36




cost for administering overdraft services. But the fee’s practical effect is to charge those who

pay it an interest rate with an APR in the thousands.

       22.     Accordingly, the overdraft fee is a punitive fee rather than a service fee, which

makes it even more unfair because most account overdrafts are accidental and involve a small

amount of money in relation to the fee. Further, in a 2012 study, more than 90% of customers

who were assessed overdraft fees overdrew their accounts by mistake. 4 In a 2014 study, more

than 60% of the transactions that resulted in a large overdraft fee were for less than $50. 5 More

than 50% of those who were assessed overdraft fees do not recall opting into an overdraft

program, (id. at p. 5), and more than two-thirds of customers would have preferred the financial

institution decline their transaction rather than being charged a very large fee, (id. at p. 10).

       23.     Finally, the financial impact of these fees falls on the most vulnerable among the

banking population with the least ability to absorb the overdraft fees. Younger, lower-income,

and non-white accountholders are among those most likely to be assessed overdraft fees. Id. at

p. 3. A 25-year-old is 133% more likely to pay an overdraft penalty fee than a 65-year-old. Id.

More than 50% of the customers assessed overdraft fees earned under $40,000 per year. Id. at p.

4. And non-whites are 83% more likely to pay an overdraft fee than whites. Id. at p. 3.

B.     Plaintiff

       24.     Plaintiff Danielle Wellington is a resident of the state of New York and a

customer of Defendant. Plaintiff opened her account with Empower on or around August 2019



4
 Pew Charitable Trust Report, Overdraft America: Confusion and Concerns about Bank
Practices, at p. 4 (May 2012), https://www.pewtrusts.org/-
/media/legacy/uploadedfiles/pcs_assets/2012/sciboverdraft20america1pdf.pdf (last visited Nov.
2, 2020).
5
 Pew Charitable Trust Report, Overdrawn, at p. 8 (June 2014), https://www.pewtrusts.org/-
/media/assets/2014/06/26/safe_checking_overdraft_survey_report.pdf (last visited Nov. 2, 2020).
                                                   8
      Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 11 of 36




and was opted into Empower’s overdraft program—dubbed “Courtesy Pay”—for one debit card

and ATM transactions. Plaintiff was assessed an overdraft fee on a one-time debit card/atm

transaction on September 7, 2020. Based on information and belief, that overdraft fee has not

been refunded to Plaintiff at the time of filing this complaint. Further, Plaintiff has been charged

on multiple occasions overdraft fees on nonrefunded one-time debit card ATM and/or one-time

debit card transactions. The extent of those charges will be determined in the course of

discovery using Defendant’s records. All of these overdraft charges were assessed on the basis

of Plaintiff’s “available balance,” even though Empower’s opt-in disclosure agreement explains

that an overdraft only occurs “when you do not have enough money in the account to cover the

transaction,” a description of the “actual” balance of an account.

C.     Regulation E

       25.     For many years, banks and credit unions have offered overdraft services to their

accountholders. Historically, the fees generated by these services were relatively low,

particularly when methods of payment were limited to cash, check, and credit card. But the rise

of debit card transactions replacing cash for smaller transactions—especially for younger

customers who carried lower balances—provided an opportunity for financial institutions to

increase the number of transactions in a checking account that could potentially be considered

overdraft transactions, and for which the financial institution could assess a hefty overdraft fee.

The increase in these types of transactions was timed perfectly for financial institutions, which

faced falling revenue as a result of lower overall interest rates and the rise of competitive

innovations such as no-fee checking accounts. Financial institutions thus recognized in overdraft

fees a new and increasing revenue stream sufficient to recover from the loss of once-expected

revenue streams.



                                                  9
      Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 12 of 36




       26.     As a result, the overdraft process became a primary source of revenue for

financial depository institutions—banks and credit unions—both large and small. As such,

financial institutions are generally eager to provide overdraft services to consumers because not

only do overdrafts generate revenue, but as explained above, they do so with low risk.

       27.     The reason why is because the financial institution does not always have to pay an

overdraft item. Instead, an overdraft is only created when the financial institution voluntarily

decides to advance its own funds to pay the overdraft. If the financial institution does not want

to cover the overdraft, it can simply decline the item and return it unpaid. Moreover, most

financial institutions will charge the same fee to the accountholder even if they do not cover the

overdraft, calling this fee a “non-sufficient funds,” or “NSF” fee, instead. And when an

overdraft is covered, it is on average repaid in three days, meaning that the financial institution

advances small sums of money for no more than a day or two.

       28.     An overdraft thus occurs when two conditions are satisfied. First, the

accountholder initiates a transaction that will result in the money in the account falling below

zero if the financial institution makes payment on the transaction. Second, the financial

institution then agrees to advance its own funds to cover the shortfall. An overdraft, therefore, is

much like an extension of credit. The financial institution paying the overdraft allows the

accountholder to continue using the account even when the account has no money in it, or the

account has insufficient funds to cover the amount of the withdrawal. 6 The financial institution

uses its own money to pay the transaction, on the assumption that the accountholder will

eventually cover the shortfall.




6
 For a thorough description of the mechanics of an “overdraft,” see
https://www.investopedia.com/terms/o/overdraft.osp (last visited Nov. 2, 2020).
                                                 10
      Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 13 of 36




       29.       But in many cases, financial institutions are not covering large money shortages.

Far more often, the consumer has made a minor purchase with a debit card—perhaps for

groceries or even a $4 dollar cup of coffee. Moreover, in a substantially large sub-set of those

cases, as in the situation that gives rise to this lawsuit, the consumer actually has the money

sitting in his or her account to cover the purchase (meaning no overdraft has occurred), but the

financial institution has put a temporary hold on it for some reason.

       30.       Before the Federal Reserve adopted Regulation E, many financial institutions

unilaterally adopted internal “overdraft payment” plans. Consumers would initiate transactions

that financial institutions would identify as “overdrafts,” then the financial institution would go

ahead and cover the overdraft while charging the standard overdraft fee. Under such programs,

consumers were charged a substantial fee—on average higher than the debit card transaction

triggering the overdraft itself—without ever having made any choice as to whether they wanted

such transactions approved or instead declined and providing the opportunity to select another

form of payment rather than turning the $4 cup of coffee into a $40 cup of coffee with the

overdraft fee.

       31.       The Federal Reserve, which has regulatory oversight over financial institutions,

recognized that banks and credit unions had strong incentives to adopt these punitive overdraft

programs. Banks and credit unions could rely on charging high fees for very little service and

almost no risk on thousands of transactions per day, giving consumers no choice in the matter if

they wanted to have a bank account at all. It is for these reasons that in 2009, the Federal

Reserve Board amended Regulation E to require financial institutions to obtain affirmative

consent (or so-called “opt in”) from accountholders for overdraft coverage of ATM and non-

recurring “point of sale” debit card transactions. After Regulation E’s adoption, a financial



                                                 11
      Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 14 of 36




institution could only charge an overdraft fee on one-time debit card purchases and ATM

withdrawals if the consumer opted into the financial institution’s overdraft program. Otherwise,

the bank or credit union could either cover the overdraft without charging a fee or, simply direct

the transaction to be denied at the point of sale. Further, without the opt-in, there could be no

NSF fee incurred because the denial of the transaction meant no transaction had taken place, and

thus no transaction to return unpaid.

       32.     The CFPB subsequently undertook the study referenced above regarding financial

institutions’ overdraft programs and whether they were satisfying consumer needs.

Unsurprisingly, the CFPB found that overdraft programs had a series of problems. But the most

pressing problem was that overdraft services were costly and damaging to accountholders. The

percentage of accounts experiencing at least one overdraft (or NSF) transaction in 2011 was

27%, and the average overdraft and NSF-related fees paid by accounts that paid fees was $225.

The CFPB further estimated that the banking industry may have collected anywhere from $12.6

to $32 billion in consumer NSF and overdraft fees in 2011, depending on what assumptions the

analyst used in calculating the percentage of reported fee income should be attributed to

overdrafts. The CFPB also noted that there were numerous “variations in overdraft-related

practices and policies,” all of which could “affect when a transaction might overdraw a

consumer’s account and whether or not the consumer would be charged a fee.” 7

       33.     Given the state of overdraft programs prior to Regulation E, it is easy to

understand why the Federal Reserve was concerned about protecting consumers from financial

institutions unilaterally imposing high fees. Banks and credit unions in this scenario had



7
 The Federal Reserve has previously noted that “improvements in the disclosures provided to
consumers could aid them in understanding the costs associated with overdrawing their accounts
and promote better account management.” 69 Fed. Reg. 31761 (June 7, 2004).
                                                 12
      Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 15 of 36




significant advantages over consumers when it came to imposing overdraft policies. By

defaulting to charging fees for point-of-sale transactions, banks and credit unions created for

themselves a virtual no-lose scenario—advance small amounts of funds (average $24) for a small

period of time (average 3 days), then charge a large fee (average $34) that is unrelated to the

amount of money advanced on behalf of the customer, resulting in a APR of thousands of

percent interest (using averages - 17,000% APR), all with almost no risk as only a very small

percentage of the overdraft customers failed to repay the overdraft.

       34.     Because of this, Regulation E did not merely require a financial institution to

obtain an opt-in disclosure agreement before charging fees for transactions that result in

overdrafts. It also provides that the opt-in disclosure agreement must satisfy certain

requirements to be valid. The agreement must be a stand-alone document, not combined with

other forms, disclosures, or contracts provided by the financial institution. It must also

accurately disclose to the accountholder the institution’s overdraft charge policies. The

accountholder’s choices must be presented in a “clear and readily understandable manner.” 12

C.F.R. § 205.4(a)(1). The financial institution must ultimately establish that the accountholder

has opted-in to overdraft coverage either through a written agreement, or through a confirmation

letter to the customer confirming opt-in if the opt-in has taken place by telephone or computer

after being provided a compliant opt-in disclosure agreement.

       35.     In the wake of Regulation E, some financial institutions simply decided to forego

charging overdraft fees on non-recurring debit card and ATM transactions. These include large

banks such as Bank of America, and smaller banks such as One West Bank, First Republic Bank,

and Mechanics Bank. However, most financial institutions continued to maintain overdraft

services on one-time debit card and ATM withdrawals. As such, these banks and credit unions



                                                 13
      Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 16 of 36




must satisfy the requirements of Regulation E in order to obtain sufficient consent from their

accountholders before charging overdraft fees on eligible transactions.

       36.     But charging these exorbitant penalty fees for the bank or credit union’s small

advance of funds to cover overdrafts was not where it stopped. Financial institutions began

manipulating the process as to when they would consider a transaction an overdraft to further

increase their profit from the overdraft programs. They charged overdraft fees no longer just

when the financial institution actually advanced money on behalf of the customer, but assessed

overdraft fees on transactions when they paid the transaction with the customers’ money. That

is, the financial institution unilaterally decided the account was overdrawn not by the actual lack

of funds in the account, but by whether the money in the account minus holds for future events

was enough to cover an ATM or debit transaction.

       37.     Most banks and credit unions calculate two account balances related to their

accounting of a customer checking account. “Actual balance,” “ledger balance,” or “current

balance” are all terms used to describe the actual amount of the accountholder’s money that is in

the account at any particular time. In contrast, “available balance” is a term the financial

industry recognizes as a balance reduced from the actual account balance by the amount the bank

or credit union has either held from deposits or held from the account because of authorized debit

transactions that have not yet come in (and may never come in) for payment. 8

       38.     Although financial institutions calculate two balances, the actual/ledger/current

balance of the money in the account is the official balance of the account. It is used when

financial institutions report deposits to regulators, when they pay interest on an account, and



8
 Some financial institutions also use a third balance called the collected balance, which is also
an internal calculated balance that is the actual account balance minus only deposit holds, and
does not include debit holds.
                                                 14
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 17 of 36




when they report the amount of money in the account in monthly statements to the customer—

the official record of the account.

       39.     While there is no regulation barring any financial institution from deciding

whether it will assess overdraft or NSF fees based on the actual balance or the “available

balance” for overdraft assessment purposes, per Regulation E, the terms of the overdraft program

must be clearly and accurately disclosed. Thus, when banks and credit unions use the artificial

“available balance” to determine whether an account transaction is considered an overdraft, it

must be disclosed in the opt-in disclosure agreement.

       40.     Many financial institutions use the “available balance” for overdraft assessment

purposes as it is consistent with these institutions’ self-interest because the available balance is

always the same or lower, by definition, than the actual balance. The actual balance includes all

money in the account. The available balance, on the other hand, always subtracts any holds

placed on the funds in the account that may affect the money in the account in the future. It

never adds funds to the account. To be clear, even when a financial institution has put a hold on

funds in an account, the funds remain in the account. The financial institution’s “hold” is merely

an internal characterization the bank or credit union uses to define some of the money. All of the

accountholder’s money remains in the account, even the money Empower has defined as “held.”

The fact that the money has a “hold” on it does not mean it has been removed from the account. 9

       41.     The difference between which of the two balances a financial institution may use


9
 If the financial institution uses the actual balance to determine whether an account is in
overdraft, as does, e.g., MidFlorida Credit Union, it looks strictly at the amount of funds in the
account. https://www.midflorida.com/terms-and-conditions/overdraft-agreement/ (last visited
Nov. 2, 2020). If there is sufficient money in the account to cover a transaction—even if the
money is subject to a hold for pending transactions—then the financial institution will not charge
an overdraft fee.


                                                  15
      Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 18 of 36




to calculate overdraft transactions is material to both the financial institution and accountholders.

Prior investigation in similar lawsuits demonstrates that financial institutions using the available

balance, instead of actual balance, increase the number of transactions that that are assessed

overdraft fees approximately 10-20%. What happens in those 10-20% of transactions is that

sufficient funds are in the account to pay the transaction and therefore the bank or credit union

has not advanced any funds to the customer. At all times, the financial institution uses the

customer’s own money to pay the transaction, which really means there has never been an

overdraft at all—yet the financial institution charges an overdraft fee on the transaction anyway.

       42.     A hypothetical demonstrates what the financial institution is doing under these

circumstances. Suppose that an individual has $1,000 dollars. The individual intends to use

$800 of this amount to pay rent. The individual then intends to use the other $200 to make his

monthly car payment. But before the rent and car payment come due, the individual receives a

$40 water bill which informs that the bill must be paid immediately, or his water service will be

cut off. The individual now takes $40 from the money he has earmarked for his car payment to

pay the water bill. This individual has not spent more money that he has on hand —but he does

need to find an additional $40 before the car payment comes due. And if the individual does find

the additional $40 before paying the car payment, there will never be a problem. If he falls short,

he may choose to proceed with the transaction anyway, for example, by writing a check for the

car payment when he does not have funds to cover the bill. He would then create a potential

“overdraft” of his funds for the car payment, but not the rent payment and the water bill.

       43.     The same pattern holds for a credit union that calculates overdrafts using the

actual (or ledger or current) balance of an account. Suppose the same individual put the $1,000

in his checking account under similar circumstances on the 27th of the month. That day, he also



                                                 16
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 19 of 36




authorizes his $800 rent to be paid on the first of the next month, and his $200 car payment to be

paid on the third of the next month. The individual then realizes that the $40 payment on his

water bill must be paid that day—the 27th of the month—or he will incur a fee. He approves the

water bill payment, and it posts immediately. Then, a few days later, he transfers an additional

$40 into the account which is enough to offset the water bill payment before the initial $800 rent

and $200 car payments post and clear the account. All three payments are made with the

individual’s own account funds. The financial institution never uses its own funds as an

advance, and there is no “overdraft” of the account because the balance always remains positive.

However, even if customer does not transfer the $40, it is only the car payment which posts last

that is paid without sufficient money in the account to cover it. Thus, there is only one

transaction (i.e., the car payment) eligible for an overdraft fee.

       44.     A credit union that uses the “available balance” method of calculating overdrafts

would come to a different conclusion. Because the available balance subtracts from the account

the amount of money that the credit union is “holding” for other pending transactions, the credit

union considers the money set aside and unavailable, even though it is still in the account. This

means that after the $800 and $200 transactions are scheduled, the “available balance” of the

account is $0 even though $1,000 still remains in the account. Under these circumstances, when

the individual makes the additional $40 payment and it posts first, the “available balance” is

negative and the accountholder is charged an overdraft fee—even though the original $1,000 is

still in the account. And what is worse, even if the accountholder deposits $40 in the account

before the original $800 and $200 payments post and clear, he is still subject to the overdraft fee

for the $40 transaction even though the credit union never “covered” any portion of the payment

with its own funds. Finally, what is worse still, if the customer does not make a deposit to cover



                                                  17
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 20 of 36




the overdraft, the customer will be assessed a second overdraft fee when the last transaction posts

to the account. Thus, using the available balance, although the financial institution only has to

advance its own funds for one transaction (i.e., the car payment), the financial institution will

assess two overdraft fees (one for the water bill payment and one for the car payment) doubling

its profits from the same transactions.

       45.        Financial institutions have been put on notice by regulators, banking associations,

their insurance companies and risk management departments, and from observing litigation and

settlements that the practice of using the available balance instead of the actual amount of money

in the account (i.e., the actual, ledger, or current balance) to calculate overdrafts without clear

disclosure of that practice likely violates Reg E and state consumer laws. For instance, the FDIC

stated in 2019:

       Institutions’ processing systems utilize an “available balance” method or a “ledger
       balance” method to assess overdraft fees. The FDIC identified issues regarding certain
       overdraft programs that used an available balance method to determine when overdraft
       fees could be assessed. Specifically, FDIC examiners observed potentially unfair or
       deceptive practices when institutions using an available balance method assessed more
       overdraft fees than were appropriate based on the consumer’s actual spending or when
       institutions did not adequately describe how the available balance method works in
       connection with overdrafts. 10

The CFPB provided in its Winter 2015 Supervisory Highlights, that:
       A ledger-balance method factors in only settled transactions in calculating an account’s
       balance; an available-balance method calculates an account’s balance based on electronic
       transactions that the institutions have authorized (and therefore are obligated to pay) but
       not yet settled, along with settled transactions. An available balance also reflects holds on
       deposits that have not yet cleared. Examiners observed that in some instances,
       transactions that would not have resulted in an overdraft (or an overdraft fee) under a
       ledger-balance method did result in an overdraft (and an overdraft fee) under an
       available-balance method. At one or more financial institutions, examiners noted that
       these changes to the balance calculation method used were not disclosed at all, or were
       not sufficiently disclosed, resulting in customers being misled as to the circumstances

10
  https://www.fdic.gov/regulations/examinations/consumercomplsupervisoryhighlights.pdf (last
visited Nov. 2, 2020).

                                                  18
      Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 21 of 36




       under which overdraft fees would be assessed. Because these misleading practices could
       be material to a reasonable consumer’s decision making and actions, they were found to
       be deceptive. 11
       46.     Under Regulation E, the financial institution may decide which balance it chooses

to assess overdraft fees on one-time debit card and ATM transactions, but it is also very clear

that it must disclose this practice accurately, clearly and in a way that is easily understood. As

the Regulation E opt-in disclosure agreement must include this information in a standalone

document, the use of available balance must be stated in the opt-in disclosure agreement to

conform to Regulation E and permit the financial institution from charging that customer

overdraft fees on one-time debit card and ATM transactions. Either inaccurately or failing to

describe the use of available balance as part of its overdraft practice violates the plain language

of Regulation E.

D.     Empower’s Regulation E Practices

       47.     On information and belief, Empower opted-in its customers using an opt-in

disclosure agreement titled Courtesy Pay, which is how Empower describes it overdraft system.

A reasonable consumer reading a disclosure agreement that requires a signature or

acknowledgement, and only relates to overdrafts and overdraft fees and represents that it

contains information the customer needs to know about overdrafts and overdraft fees, would rely

on the opt-in disclosure agreement without supplementing that knowledge with reference to other

marketing materials and or account agreement language relating to overdrafts.

       48.     The opt-in disclosure agreement explained that an overdraft “occurs when you do

not have enough money in your account to cover a transaction, but we pay it anyway.” The

agreement makes no reference to “available” balance, “available” funds or money, or any


11
   https://files.consumerfinance.gov/f/201503_cfpb_supervisory-highlights-winter-2015.pdf, p. 8
(last visited Nov. 2, 2020).
                                                 19
      Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 22 of 36




description of how the credit union’s internal hold policies affect the balance. The opt-in

disclosure agreement instead only explains that an overdraft occurs when there is not enough

“money in [the] account.”

       49.     By defining overdrafts in this way, it is reasonable and expected for

accountholders to understand that Empower uses the actual balance and money in the account to

calculate whether an overdraft has occurred. 12 Many courts have already found that this exact

same language is at least ambiguous as to whether it means the actual balance or available

balance is used in determining overdraft fees. 13 By using ambiguous language to describe what

constitutes an overdraft, Empower by definition has failed to provide a clear and easily

understandable description of its overdraft services as Regulation E requires in its opt-in

disclosure agreement.

       50.     Other financial institutions that use the available balance to calculate overdrafts

have specifically addressed doing so in their opt-in disclosure agreements. San Diego County

Credit Union, for example, defines an “overdraft” as when “the available balance in your account

is nonsufficient to cover a transaction at the time that the transaction posts to your account, but


12
        Empower also provides some customers with an overdraft line of credit. In instances
where there is an overdraft line of credit, Empower’s overdraft service kicks in once the limits on
that line of credit have been reached.
13
   Tims v. LGE Cmty. Credit Union, 935 F.3d 1228, 1239-40 (11th Cir. 2019); Bettencourt v.
Jeanne D’Arc Credit Union, 370 F. Supp. 3d 258, 261-64 (D. Mass. 2019); Pinkston-Poling v.
Advia Credit Union, 227 F. Supp. 3d 848, 854-56 (W.D. Mich. 2016); Walbridge v. Northeast
Credit Union, 299 F. Supp. 3d 338, 343-46 (D.N.H. 2018) (holding that terms such as “enough
money,” “insufficient funds,” “nonsufficient funds,” “available funds,” “insufficient available
funds,” and “account balance” were ambiguous); Smith v. Bank of Hawaii, No. 16-00513 JMS-
RLP, 2017 WL 3597522, at *6–7 (D. Haw. Apr. 13, 2017) (“sporadic” use of terms such as
“available” funds or balances insufficiently explained to consumer when overdraft fee could be
charged); Walker v. People’s United Bank, 305 F. Supp. 3d 365, 374–75 (D. Conn. 2018)
(holding there was a “reasonable basis for a difference of opinion” regarding definition of
“insufficient funds”); Ramirez v. Baxter Credit Union, No. 16-CV-03765-SI, 2017 WL 1064991,
at *4-5 (N.D. Cal. Mar. 21, 2017); Gunter v. United Fed. Credit Union, No.
315CV00483MMDWGC, 2016 WL 3457009, at *3 (D. Nev. June 22, 2016).
                                                 20
      Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 23 of 36




we pay it anyway.” Synovus Bank defines an overdraft similarly to Empower, but adds the

additional caveat that it “authorize[s] and pay[s] transactions using the Available Balance in [the]

account,” and then specifically defines the Available Balance. TD Bank’s opt-in disclosure

agreement states as follows: “An overdraft occurs when your available balance is not sufficient

to cover a transaction, but we pay it anyway. Your available balance is reduced by any

‘pending’ debit card transactions (purchases and ATM withdrawals), and includes any deposited

funds that have been made available pursuant to our Funds Availability Policy.” Similarly,

Communication Federal Credit Union’s opt-in disclosure agreement states, “[a]n overdraft

occurs when you do not have enough money in your account to cover a transaction, or the

transaction exceeds your available balance, but we pay it anyway. ‘Available Balance’ is your

account balance less any holds placed on your account.”

       51.      Here, Empower’s failure to accurately, clearly, and in an easily understandable

way identify the balance Empower uses to assess overdraft fees in the standalone opt-in

disclosure agreement, resulted in its failure to obtain the appropriate informed consent necessary

to opt customers into its overdraft program. Empower thus charged customers overdraft fees for

non-recurring debit cards and ATM transactions in violation of Regulation E. And Empower

continues to charge customers overdraft fees on one-time debit card and ATM transactions even

though Regulation E forbids it from doing so without obtaining the required consent.

                    FACTUAL ALLEGATIONS AGAINST DEFENDANT

       52.      At all relevant times, Defendant used the “available balance,” and not the actual

account balance, to determine whether to assess overdraft fees on one-time debit card and ATM

transactions.

       53.      At all relevant times, the Defendant knew or should have known, that in order to



                                                21
      Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 24 of 36




legally charge its customers overdraft fees, it was required to first obtain affirmative consent

from the customer using an opt-in disclosure agreement that complied with Regulation E.

       54.     At all relevant times, Defendant used an identical opt-in disclosure agreement

with Plaintiff and all putative class members that defined an overdraft as occurring “when you do

not have enough money in your account to cover a transaction, but we pay it anyway.”

       55.     This definition of overdraft would disclose and be interpreted by reasonable

customers to mean as follows: (1) “not enough money in your account” means the Actual

balance/Current Balance/Ledger Balance in the account; (2) to “cover a transaction” means that

the overdraft decision is made at time of posting and payment; and (3) “we pay it anyway”

means that the Defendant has advanced or loaned the customer money to pay the transaction.

However, as the Defendant determines overdraft fees based on the “available balance” that

factors in credit and debit holds, approximately 10-20% of overdraft fees are assessed on

transactions when there was money in the account to cover the transaction at the time it was

posted and paid, and Defendant did not advance or loan the customer any money to pay the

transaction.

       56.     The opt-in disclosure agreement did not accurately and in a clear and easily

understandable way describe Empower’s overdraft services, and as such the opt-in disclosure

agreement did not comply with Regulation E.

       57.     Because Defendant used an opt-in disclosure agreement that did not accurately

describe an overdraft and thus was not compliant with Regulation E, it was not permitted to

charge customers overdraft fees on one-time debit card and ATM transactions.

       58.     Based on information and belief, at all relevant times, Defendant knew it was

using the available balance to assess overdraft fees, and further knew or should have known that



                                                 22
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 25 of 36




as a stand-alone document, the opt-in disclosure agreement was not providing an accurate, clear

and easily understandable definition of an overdraft when it identified an overdraft as “when you

do not have enough money in your account to cover a transaction, but we pay it anyway.”

          59.   At all relevant times, Defendant charged Plaintiff and the putative class overdraft

fees on one-time debit card and ATM transactions even though it had not complied with

Regulation E to first obtain customers’ affirmative consent using a Regulation E compliant opt-

in disclosure agreement before it charged these fees.

          60.   Based on information and belief, Defendant continues to “opt-in” in customers

using an opt-in disclosure agreement that does not comply with Regulation E, and then charges

those customers overdraft fees on one-time debit card and ATM transactions.

          61.   Based on information and belief, Defendant continues to charge existing

customers overdraft fees on one-time debit card and ATM transactions who had “opted-in” using

an opt-in disclosure agreement that did not and does not comply with Regulation E.

                               CLASS ACTION ALLEGATIONS

          62.   The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

          63.   Plaintiff brings this case, and each of the respective causes of action, as a class

action.

          64.   The “Class” is composed of one of the following:

          The Regulation E Class:


                All members and customers of Defendant who have or have
                had accounts with Defendant who were assessed an overdraft
                fee on a one-time debit card or ATM transaction beginning
                one-year preceding the filing of this complaint and ending on
                the date the Class is certified. Following discovery, this
                definition will be amended as appropriate.

                                                  23
      Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 26 of 36




       The NY GBL § 349 Class:

               All members and customers of Defendant who have or have
               had accounts with Defendant who were assessed an overdraft
               fee on a one-time debit card or ATM transaction beginning
               three-years preceding the filing of this complaint and ending
               on the date the Class is certified. Following discovery, this
               definition will be amended as appropriate.


       65.     Excluded from the Classes are: 1) any entity in which Defendant has a controlling

interest; 2) officers or directors of Defendant; 3) this Court and any of its employees assigned to

work on the case; and 4) all employees of the law firms representing Plaintiff and the Class

Members.

       66.     This action has been brought and may be properly maintained on behalf of each

member of the Class pursuant to Fed. R. Civ. P. 23.

       67.     Numerosity – The members of the Class (“Class Members”) are so numerous that

joinder of all Class Members would be impracticable. While the exact number of Class

Members is presently unknown to Plaintiff, and can only be determined through appropriate

discovery, Plaintiff believes based on the percentage of customers that are harmed by these

practices with credit unions with similar practices, that the Class is likely to include thousands of

members.

       68.     Upon information and belief, Defendant has databases, and/or other

documentation, of its members’ transactions and account enrollment. These databases and/or

documents can be analyzed by an expert to ascertain which of Defendant’s members has been

harmed by its practices and thus qualify as a Class Member. Further, the Class definitions

identify groups of unnamed plaintiffs by describing a set of common characteristics sufficient to

allow a member of that group to identify himself or herself as having a right to recover. Other

than by direct notice through mail or email, alternative proper and sufficient notice of this action

                                                 24
      Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 27 of 36




may be provided to the Class Members through notice published in newspapers or other

publications.

       69.       Commonality – This action involves common questions of law and fact. The

questions of law and fact common to both Plaintiff and the Class Members include, but are not

limited to, the following:

             •   Whether Defendant used the available balance for making a determination of

                 whether to assess overdraft fees on one-time debit card and ATM transactions;

             •   Whether the opt-in disclosure agreement used by Defendant to opt-in Class

                 Members violated the mandate of Regulation E that the opt-in disclosure

                 agreement must accurately, clearly, and in an easily understandable way describe

                 the overdraft services of Defendant;

             •   Whether Defendant breached Regulation E when it assessed overdraft fees on

                 one-time debit card and ATM transactions against Class Members;

             •   Whether Defendant’s conduct in violating Regulation E also violated the NY

                 GBL § 349; and

             •   Whether Defendant continues to violate Regulation E and the NY GBL § 349 by

                 opting in customers using an opt-in disclosure agreement that violates Regulation

                 E and continuing to assess customers overdraft fees on one-time debit card and

                 ATM transactions based on an opt-in disclosure agreement that violates

                 Regulation E.

       70.       Typicality – Plaintiff’s claims are typical of all Class Members. The evidence

and the legal theories regarding Defendant’s alleged wrongful conduct committed against

Plaintiff and all of the Class Members are substantially the same because the opt-in disclosure


                                                 25
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 28 of 36




agreement used to opt-in Plaintiff is the same as the opt-in disclosure agreement used by the

Defendant to opt-in the Class Members. Further, Plaintiff and the Class Members have each

been assessed overdraft fees on one-time debit card and ATM transactions. Accordingly, in

pursuing her own self-interest in litigating her claims, Plaintiff will also serve the interests of the

other Class Members.

       71.     Adequacy – Plaintiff will fairly and adequately protect the interests of the Class

Members. Plaintiff has retained competent counsel experienced in class action litigation, and

specifically financial institution overdraft class action cases to ensure such protection. There are

no material conflicts between the claims of the representative Plaintiff and the members of the

Class that would make class certification inappropriate. Plaintiff and her counsel intend to

prosecute this action vigorously.

       72.     Predominance and Superiority – The matter is properly maintained as a class

action because the common questions of law or fact identified herein and to be identified through

discovery predominate over questions that may affect only individual Class Members. Further,

the class action is superior to all other available methods for the fair and efficient adjudication of

this matter. Because the injuries suffered by the individual Class Members are relatively small

compared to the cost of the litigation, the expense and burden of individual litigation would

make it virtually impossible for Plaintiff and Class Members to individually seek redress for

Defendant’s wrongful conduct. Even if any individual person or group(s) of Class Members

could afford individual litigation, it would be unduly burdensome to the courts in which the

individual litigation would proceed. The class action device is preferable to individual litigation

because it provides the benefits of unitary adjudication, economies of scale, and comprehensive

adjudication by a single court. In contrast, the prosecution of separate actions by individual



                                                  26
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 29 of 36




Class Members would create a risk of inconsistent or varying adjudications with respect to

individual Class Members that would establish incompatible standards of conduct for the party

(or parties) opposing the Class and would lead to repetitious trials of the numerous common

questions of fact and law. Plaintiff knows of no difficulty that will be encountered in the

management of this litigation that would preclude its maintenance as a class action. As a result,

a class action is superior to other available methods for the fair and efficient adjudication of this

controversy. Absent a class action, Plaintiff and the Class Members will continue to suffer

losses, thereby allowing Defendant’s violations of law to proceed without remedy and allowing

Defendant to retain the proceeds of its ill-gotten gains.

       73.     Plaintiff does not believe that any other Class Members’ interests in individually

controlling a separate action are significant, in that Plaintiff has demonstrated above that her

claims are typical of the other Class Members and that she will adequately represent the Class.

This particular forum is desirable for this litigation because Defendant’s headquarters are located

in this District and the claims arose from activities that occurred largely therein. Plaintiff does

not foresee significant difficulties in managing the class action in that the major issues in dispute

are susceptible to class proof.

       74.     Plaintiff anticipates the issuance of notice, setting forth the subject and nature of

the instant action, to the proposed Class Members. Upon information and belief, Defendant’s

own business records and/or electronic media can be utilized for the contemplated notices. To

the extent that any further notices may be required, Plaintiff anticipates using additional media

and/or mailings.

       75.     This matter is properly maintained as a class action pursuant to Fed. R. Civ. P. 23

in that without class certification and determination of declaratory, injunctive, statutory and other



                                                  27
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 30 of 36




legal questions within the class format, prosecution of separate actions by individual members of

the Class will create the risk of:

              •   inconsistent or varying adjudications with respect to individual members of the

                  Class which would establish incompatible standards of conduct for the parties

                  opposing the Class; or

              •   adjudication with respect to individual members of the Class would, as a practical

                  matter, be dispositive of the interests of the other members not parties to the

                  adjudication or substantially impair or impede their ability to protect their

                  interests.

        76.       Common questions of law and fact exist as to the members of the Class and

predominate over any questions affecting only individual members, and a class action is superior

to other available methods of the fair and efficient adjudication of the controversy, including

consideration of:

              •   the interests of the members of the Class in individually controlling the

                  prosecution or defense of separate actions;

              •   the extent and nature of any litigation concerning the controversy already

                  commenced by or against members of the Class;

              •   the desirability or undesirability of concentrating the litigation of the claims in the

                  particular forum; and the difficulties likely to be encountered in the management

                  of a class action.

                                       FIRST CAUSE OF ACTION
                                        (Violation of Regulation E)

        77.       The preceding allegations are incorporated by reference and re-alleged as if fully


                                                    28
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 31 of 36




set forth herein.

        78.     By charging overdraft fees on ATM and nonrecurring debit card transactions,

Defendant violated Regulation E, 12 C.F.R. §§ 1005, et seq., whose “primary objective” is “the

protection of individual consumers,” 12 C.F.R. § 1005.1(b), and which “carries out the purposes

of the Electronic Fund Transfer Act, 15 U.S.C. §§ 1693, et seq., the ‘EFTA,’” 12 C.F.R. §

1005.1(b)).

        79.     Specifically, the charges violated what is known as the “Opt In Rule” of

Regulation E. 12 C.F.R. § 1005.17. The Opt In Rule states: “a financial institution . . . shall not

assess a fee or charge . . . pursuant to the institution’s overdraft service, unless the institution:

(i) [p]rovides the consumer with a notice in writing [the opt-in notice] . . . describing the

institution’s overdraft service” and (ii) “[p]rovides a reasonable opportunity for the consumer to

affirmatively consent” to enter into the overdraft program. Id. (emphasis added). The notice

“shall be clear and readily understandable.” 12 C.F.R. § 1005.4(a)(1). To comply with the

affirmative consent requirement, a financial institution must provide a segregated description of

its overdraft practices that is accurate, non-misleading and truthful and that conforms to 12

C.F.R. § 1005.17 prior to the opt-in, and must provide a reasonable opportunity to opt-in after

receiving the description. The affirmative consent must be provided in a way mandated by 12

C.F.R. § 1005.17, and the financial institution must provide confirmation of the opt-in in a

manner that conforms to 12 C.F.R. § 1005.17. Furthermore, choosing not to “opt-in” cannot

adversely affect any other feature of the account.

        80.     The intent and purpose of this opt-in disclosure agreement is to “assist customers

in understanding how overdraft services provided by their institutions operate . . . by explaining

the institution’s overdraft service . . . in a clear and readily understandable way”—as stated in the



                                                   29
      Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 32 of 36




Official Staff Commentary, 74 Fed. Reg. 59033, 59035, 59037, 5940, 5948, which is “the

CFPB’s official interpretation of its own regulation,” “warrants deference from the courts unless

‘demonstrably irrational,’” and should therefore be treated as “a definitive interpretation” of

Regulation E. Strubel v. Capital One Bank (USA), 179 F. Supp. 3d 320, 324 (S.D.N.Y. 2016)

(quoting Chase Bank USA v. McCoy, 562 U.S. 195, 211 (2011)) (so holding for the CFPB’s

Official Staff Commentary for the Truth In Lending Act’s Reg Z).

       81.     Defendant failed to comply with Regulation E, 12 C.F.R. § 1005.17, which

requires affirmative consent before a financial institution is permitted to assess overdraft fees

against customers’ accounts through an overdraft program for ATM and non-recurring debit card

transactions. Defendant has failed to comply with the 12 C.F.R. § 1005.17 opt-in requirements,

including failing to provide its customers in a “clear and readily understandable way” a valid

description of the overdraft program which meets the strictures of 12 C.F.R. § 1005.17.

Defendant’s opt-in method fails to satisfy 12 C.F.R. § 1005.17 because, inter alia, it states that

an overdraft occurs when there is not enough money in the account to cover a transaction but

Defendant pays it anyway, when, in fact, Defendant assesses overdraft fees even when there is

enough money in the account to pay for the transaction and Defendant does not have to advance

any funds. This is accomplished by use of the internal bookkeeping available balance to assess

overdraft fees, rather than the actual and official balance of the account. Defendant failed to use

language to describe the overdraft service that identified that it was using available balance to

assess overdraft fees, which meant that in a significant percentage of the transactions that were

the subject of the overdraft fee, there was money in the account to cover the transaction and

Defendant did not have to advance any money – yet Defendant assessed an overdraft fee

anyway.



                                                 30
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 33 of 36




        82.     As a result of violating Regulation E’s prohibition against assessing overdraft fees

on ATM and non-recurring debit card transactions without obtaining affirmative consent to do

so, Defendant was not legally permitted to assess any overdraft fees on one-time debit card or

ATM transactions, and has harmed Plaintiff and the Class Members by assessing overdraft fees

on one-time debit card and ATM transactions.

        83.     As the result of Defendant’s violation of Regulation E, 12 C.F.R. § 1005.17, et

seq., Plaintiff and members of the Class are entitled to actual and statutory damages, as well as

attorneys’ fees and costs of suit, pursuant to 15 U.S.C. § 1693m.

                                SECOND CAUSE OF ACTION
                                 (Violation Of NY GBL § 349)

        84.     The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

        85.     NY GBL § 349(a) states: “Deceptive acts or practices in the conduct of any

business, trade or commerce or in the furnishing of any service in this state are hereby declared

unlawful.”

        86.     As alleged herein, Defendants engaged in deceptive acts and practices in the form

of material misrepresentations and misleading statements in their opt-in disclosure agreement,

that an overdraft “occurs when you do not have enough money in your account to cover a

transaction, but we pay it anyway.” A reasonable interpretation of this statement is that it means

actual money in the account (actual balance) rather than money in the account that is held for

future expenses. However, Defendants failed to disclose that its overdraft fees are assessed

under an “available balance” measure rather than a “actual balance” or “ledger balance”

measure, resulting in overdraft fees paid even in instances when there is enough money in


                                                 31
      Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 34 of 36




account to cover a transaction, which renders Defendant’s statement in its opt-in disclosure

agreement materially false and/or misleading.

          87.   Defendants knew or should have known that their acts, practices, statements,

policies, correspondences, and representations, as discussed above, were false and likely to

deceive and mislead Plaintiff and the Class members.

          88.   Plaintiff and the Class members have been injured as a result of Defendants’

violations of Gen. Bus. Law § 349(a), as they have been charged deceptive overdraft fees.

          89.   Defendants’ deceptive and misleading acts and practices have directly,

foreseeably, and proximately caused damages and injury to Plaintiff and the other members of

the Class and has had a broader impact on consumers and the public at large. Instead of

disclosing the measure Defendants use to assess overdrafts, Empower has been unjustly enriched

at the expense of consumers by charging deceptive overdraft fees even in instances where

Empower does not use its own funds to cover payments.

          90.   Thus, Plaintiff and the Class are entitled to pursue claims against Defendants

pursuant to Gen. Bus. Law § 349 (h) to redress Defendants’ violations of Gen. Bus. Law §

349(a).

          91.   Plaintiff and the Class thus ask this Court to award them equitable relief,

restitution, civil penalties, punitive damages, attorney fees, consequential damages, and all other

damages available at law.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and the Class pray for judgment as follows:

          1.    For an order certifying this action as a class action;

          2.    For compensatory damages on all applicable claims and in an amount to be



                                                  32
       Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 35 of 36




proven at trial;

        3.         For an order requiring Defendant to disgorge, restore, and return all monies

wrongfully obtained together with interest calculated at the maximum legal rate;

        4.         For statutory damages;

        5.         For punitive damages;

        6.         For an order enjoining the continued wrongful conduct alleged herein;

        7.         For costs;

        8.         For pre-judgment and post-judgment interest as provided by law;

        9.         For attorneys’ fees under the Electronic Fund Transfer Act, the common fund

doctrine, and all other applicable law; and

        10.        For such other relief as the Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

        Plaintiff and the Class Members demand a trial by jury on all issues so triable.



Dated: November 4, 2020                          Respectfully Submitted,


                                                 /s/ Sherief Morsy

                                                 Elaine S. Kusel*
                                                 esk@mccunewright.com
                                                 Sherief Morsy
                                                 sm@mccunewright.com
                                                 McCune Wright Arevalo, LLP
                                                 One Gateway Center, Suite 2600
                                                 Newark, NJ 07102
                                                 Telephone: (909) 557-1250
                                                 Facsimile: (909) 557-1275

                                                 Richard D. McCune, CA Bar No. 132124**
                                                 rdm@mccunewright.com
                                                 McCune Wright Arevalo, LLP

                                                   33
Case 5:20-cv-01367-DNH-ML Document 1 Filed 11/04/20 Page 36 of 36




                             3281 East Guasti Road, Suite 100
                             Ontario, CA 91761
                             Telephone: (909) 557-1275
                             Facsimile: (909) 557-1275

                             Attorneys for Plaintiff Danielle Wellington,
                             and the Putative Class

                             *Application for admission to be submitted
                             **Pro Hac Vice application to be submitted




                               34
